FILED
Sep 06, 2019

10:52 AM(ET)
TENNESSEE COURT OF
WORKERS' COMPENSATION

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
COURT OF WORKERS’ COMPENSATION CLAIMS

AT CHATTANOOGA

Mark A. Rollins, ) Docket No.: 2017-01-0638
Employee, )

Vv. )

Scenic City Concrete Pumping, LLC, ) State File No.: 4460-2017
Employer, )

And )

FFVA Mutual Insurance Company, ) Judge Audrey A. Headrick
Insurance Company. )

 

EXPEDITED HEARING ORDER
(DECISION ON THE RECORD)

 

This case came before the Court on Mark Rollins’s Request for an Expedited
Hearing on the record.' The only issue is whether Mr. Rollins is likely to establish at trial
that he is entitled to see Dr. Jerry Smith for an impairment rating based upon Dr.
Matthew Buchanan’s direct referral. For the reasons below, the Court holds he is not.

History of Claim

While working on January 16, 2017, Mr. Rollins fractured his right ankle when a
ratchet strap broke, causing him to fall. Mr. Rollins received authorized treatment,
including surgery, from orthopedist Dr. Benji Miller. Dr. Miller placed Mr. Rollins at
maximum medical improvement on April 26 and assigned a four-percent impairment
rating to the body.

Due to Mr. Rollins’s continued complaints of muscle pain and tingling, Dr. Miller
referred him to see Dr. Buchanan, a foot and ankle specialist in his orthopedic group, “to

 

' The Court issued a docketing notice allowing the parties until September 4 to file objections or submit
position statements.
evaluate him for a second opinion.” After treating Mr. Rollins conservatively, Dr.
Buchanan made a June 7, 2018 “impairment rating referral” to Dr. Smith, a physical
medicine and rehabilitation specialist, because Mr. Rollins “received a rating from Dr.
Miller but is questioning the amount determined.” Scenic City did not authorize the
referral.

Dr. Buchanan made several additional referrals in 2019. In April, he made an
“orthopedic referral.” Scenic City provided Mr. Rollins with an orthopedic panel the next
day, but he did not make a selection. In May, Dr. Buchanan made another “impairment
rating referral” to Dr. Smith. Ten days later, he made an “orthopedic referral” to Dr.
Smith, who he acknowledged is not an orthopedist, “for additional treatment
considerations” because Mr. Rollins “is still having issues with his foot.” Two days later,
Scenic City provided Mr. Rollins with a panel that did not include Dr. Smith, but again
he did not make a selection.

Mr. Rollins asked the Court to designate Dr. Smith as an authorized physician
based on Dr. Buchanan’s direct referral since Dr. Miller did not consider nerve damage in
his impairment rating. Scenic City argued the law only requires it to authorize referrals
for treatment and not impairment ratings.

Findings of Fact and Conclusions of Law
Standard Applied

To prevail at an expedited hearing, Mr. Rollins must provide sufficient evidence to
show the likelihood of prevailing at a hearing on the merits in establishing entitlement to
a direct referral for an impairment rating. See Tenn. Code Ann. § 50-6-239(d)(1) (2018).
The Court holds he did not.

Medical Benefits

The sole issue is Mr. Rollins’s request to see Dr. Smith for an impairment rating
based upon Dr. Buchanan’s direct referral. Under the Workers’ Compensation Law, the
employer is required to “furnish, free of charge to the employee, such medical and
surgical treatment . . . made reasonably necessary by accident[.]” (Emphasis added.)
Tenn. Code Ann. § 50-6-204(a)(1)(A). Upon referral and acceptance, specialist
physicians shall become treating physicians until their treatment concludes. Tenn. Code
Ann. § 50-6-204(a)(3)(A) and (E). Further, “[a]ny treatment recommended” by a panel
selected physician or by referral “shall be presumed to be medically necessary for
treatment of the injured employee.” (Emphasis added.) Jd. at § 50-6-204(a)(3)(H).

Here, the evidence submitted is sufficient to show that Dr. Buchanan specifically
referred Mr. Rollins to Dr. Smith for an impairment rating because Mr. Rollins disagreed
with Dr. Miller’s rating. The law does not require Scenic City to authorize Mr. Rollins to
see Dr. Smith for an impairment rating. Instead, the law only requires Scenic City to
provide Mr. Rollins with treatment for the work injury. Given Dr. Buchanan’s repeated
referrals for an impairment rating, the Court is unpersuaded by his last purported referral
to Dr. Smith for treatment purposes. Regardless, Scenic City provided a panel in
response.

Based on the evidence submitted, Mr. Rollins is not entitled to see Dr. Smith for
an impairment rating.

IT IS, THEREFORE, ORDERED as follows:
1. The Court denies Mr. Rollins’s request.

2. This case is set for a Status Hearing on Thursday, November 7, 2019, at 10:00
a.m. Eastern Time. The parties must call (423) 634-0164 or toll-free at (855) 383-
0001 to participate. Failure to call may result in a determination of the issues
without your participation.

ENTERED September 6, 2019.

OL br or beads

AUDREY. A) HEADRICK
Workers’ Compensation Judge
Exhibits:

OONDAARWHN

7 = eS

APPENDIX

First Report

Medical records of Dr. Matthew Buchanan
Medical records of Dr. Benjamin Miller

Medical records of Dr. Larry Gibson

Dr. Buchanan’s May 10, 2019 referral order
Affidavit of Ronald J. Berke

Table of Contents

Dr. Buchanan’s June 7, 2018 treatment note and referral order
Dr. Buchanan’s April 9, 2019 referral order
April 10, 2019 letter enclosing panel

Dr. Buchanan’s May 20, 2019 referral order
May 22, 2019 letter enclosing panel

cnoop

Technical record:
1.

Petition for Benefit Determination

Dispute Certification Notice

Request for Expedited Hearing

Notice of Expedited Hearing

Employer’s Motion to Dismiss

Motion for Additional Time

Employer’s Response to Employee’s Motion for Additional Time

Order Denying Motion for Additional Time

Employer’s Pre-Hearing Brief and Request for a Decision on the Record

10. Employer’s Notice of Filing of Medical Records for Expedited Hearing
11.Employer’s Witness and Exhibit List for Expedited Hearing
12.Order Cancelling August 28 Expedited Hearing and Granting Request for a

Decision on the Record

13.Employee’s Pre-Hearing Brief
14. Docketing Notice
15.Employer’s Brief for Decision on the Record and Reply to Employee’s Pre-

Hearing Brief

16.Employee’s Response to Employer’s Brief for Decision on the Record and

Reply to Employee’s Pre-Hearing Brief
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on September 6, 2019.

 

 

 

 

 

Name Certified | Email | Service sent to:

Mail
Ronald J. Berke, x ronnie(@berkeattys.com
Employee Attorney margo@berkeattys.com
Alex B. Morrison, xX abmorrison(@imijs.com
Employer Attorney

 

 

 

 

 

Denny Shatin w|

PENNY SHRWM, COURT CLERK |
we.courtclerk@tn.gov

Duiuoen
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

f
‘Wee

EXPEDITED HEARING NOTICE OF APPEAL

Tennessee Division of Workers’ Compensation

www. tn pov/labor-wid/weamp.shtm!

wce.courtclerk@tn.gov
1-800-332-2667

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

 

to the Workers’ Compensation Appeals
Board. [List the date(s) the order(s) was filed in the court clerk’s office]

 

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

CL) Temporary disability benefits
CL] Medical benefits for current injury
L) Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LlEmployer Employee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney’s City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SFH#: DOI:

Appellee(s)
Appellee (Opposing Party): At Hearing: Employer DEmployee

 

 

Appellee’s Address:

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of ,20

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, |I-B

iF

 

Nashville, TN 37243-1002

AFFIDAVIT OF INDIGENCY

 

800-332-2667

, having been duly sworn according to law, make oath that

because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be

waived. The following facts support my poverty.

1. Full Name:

 

3. Telephone Number:

5. Names and Ages of All Dependents:

 

 

 

 

6. | am employed by:

2. Address:

 

4, Date of Birth:

Relationship:
Relationship:
Relationship:

Relationship:

 

 

 

 

 

 

My employer's address is:

My employer’s phone number is:

 

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

AFDC $
SSl $
Retirement $
Disability $

Unemployment $
Worker's Comp.$
Other 3,

LB-1108 (REV 11/15)

 

per month
per month
per month
per month
per month
per month
per month

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care 3. _ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: a)
10. Assets:

Automobile $ (FMV) _

Checking/Savings Acct. $

House $ (FMV).

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of ,20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082